Citation Nr: 0414954	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  He died on January [redacted], 2000.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

This matter was remanded for further development by Board 
decisions of June 2001 and April 2003.  The requested 
development has been accomplished to the extent possible, and 
the case has returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2000.  His death 
certificate lists the cause of death as acute myocardial 
infarction due to coronary artery disease.

2.  At the time of his demise, the veteran was service 
connected for anxiety disorder, not otherwise specified with 
depressive features, rated 50 percent disabling; bilateral 
sensorineural hearing loss, rated 60 percent disabling; and 
tinnitus, rated 10 percent disabling. A combined disability 
evaluation of 80 percent was in effect for the service-
connected disabilities.  In a August 1997 rating decision the 
veteran was granted individual unemployability benefits, 
effective from September 15, 1993.  

3.  None of the conditions listed on the veteran's death 
certificate were shown in service, demonstrated to a 
compensable degree within one year of service, or shown to be 
related to service.  

4.  It is not as least as likely as not that the veteran's 
service connected disabilities caused his death.  The 
competent medical evidence does not show a relationship 
between the service connected disabilities and the pathology 
that led to death.

5.  The veteran had no service connected disability that 
contributed substantially or materially to cause the 
veteran's death.  Coronary artery disease was first shown 
many years following separation from service.  Additionally, 
coronary artery disease was not related to an incident of 
service or to a service-connected disability.  Coronary 
artery disease was not demonstrated within 1 year of 
separation from active service.

6.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service- 
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may any cardiovascular disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
July 2000 Statement of the Case (SOC), June 2001and April 
2003 Board remands, November 2002 and November 2003 
Supplemental Statements of the Case (SSOCs), August 2001 
letter, and associated correspondence issued since the 
appellant filed her claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  She was advised that, if she 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim, in the November 2003 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the August 2001 letter.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to her claim has been obtained and associated with 
the claims folder, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The August 2001 letter in essence 
lays out that any evidence the veteran has should be 
identified for the VA to obtain or sent to the VA by the 
appellant.  Thus the 4 provisions of notice cited in 
Pelegrini have been essentially met.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
indicates that it is her belief that the veteran's service-
connected nervous disorder caused or aggravated his coronary 
problems, which ultimately caused his death.

At the time of his demise, the veteran was service connected 
for anxiety disorder, not otherwise specified with depressive 
features, rated 50 percent disabling; bilateral sensorineural 
hearing loss, rated 60 percent disabling; and tinnitus, rated 
10 percent disabling.  A combined disability evaluation of 80 
percent was in effect for the service-connected disabilities.  
In an August 1997 rating decision the veteran was granted 
individual unemployability benefits, effective from September 
15, 1993.  

The veteran's death certificate lists the cause of death as 
acute myocardial infarction due to coronary artery disease.  
He died on January [redacted], 2000.  

VA medical records since service show the veteran received 
occasional treatment for his multiple service connected 
disabilities, and other unrelated medical problems. 

Records dated 1989 show that the veteran was treated for 
hypertension.  

Reports from St. Luke's Episcopal Hospital dated from January 
19, 2000 to January [redacted], 2000 show that the veteran presented 
with chest pain, vomiting, and flatulence.   The provisional 
diagnosis was unstable angina.  After admission, the veteran 
was assessed to have respiratory problems, bronchial 
pneumonia, renal insufficiency, and myocardial insufficiency.  
A history of coronary artery disease, hypertension, and 
diverticulosis was noted.   

Letters from the veteran's treating psychiatrist dated in 
March 2000 and July 2001 are of record.  They indicate that 
the he had treated the veteran since August 1978.  The 
psychiatrist indicated that the veteran suffered a chronic, 
severe, depressive neurosis related to his tinnitus.  He was 
always anxious and depressive, unable to socialize with 
suicidal ideas, feelings of rejection, confused with 
impairment of attention, concentration, and judgment. The 
psychiatrist indicated that the veteran's severe anxiety and 
depression was a factor that exacerbated the hypertension he 
suffered, which precipitated his death.  

An opinion was obtained from a VA physician in July 2000.  
The physician indicated that the medical evidence established 
that the veteran had a documented diagnosis of coronary 
artery disease and hyperlidemia prior to the cardiac event 
that led to his death on January [redacted], 2000.  The physician 
indicated that high blood pressure was considered in medical 
literature to a powerful risk factor for coronary artery 
disease an the atherosclerosis process directly.  
Psychological conditions, although considered modifiable risk 
factors represent less prognostic factors in the development 
of cardiovascular disease.  The physician noted that the 
veteran's last hospital admission showed that classical 
picture of acute myocardial infarction an its complications, 
which independent of the psychological factors led to the 
death of the veteran.  The physician stated that the 
certificate submitted by the veteran's treating psychiatrist, 
noted that possibility of anxiety and depression as a causal 
factor in the exacerbation of hypertension that resulted in 
the veteran's death.  The physician stated that the treating 
psychiatrist was not involved in the actual treatment of the 
veteran during his hospitalization in January 2000.  The 
actual clinical records indicate, chief complaint, "chest 
pain and back pain," with objective confirmation by 
laboratory findings and electrocardiograph of acute 
myocardial infarction.  No reference was made to emotional 
factors or stressful circumstances preceding such symptoms or 
precipitating the cardiac event.  

Subsequently, an opinion was obtained from a Board of 2 
physicians, a VA internist and a VA psychiatrist, in 
September 2003.  It was noted that the veteran had a document 
diagnosis of coronary artery disease, arterial hypertension, 
and hyperlipidemia.  The records revealed that the veteran's 
high blood pressure was well controlled with medication.  He 
was also under continuous psychiatric care with a private 
physician.  

After reviewing the records, the reviewers noted that there 
was no evidence at all to sustain the fact that the veteran's 
psychiatric condition was so severe as to aggravate his non-
service connected hypertension, which was adequately 
controlled.  Hypertension, coronary artery disease, and 
hyperlipidemia were well known risk factors for myocardial 
infarction and in this case, were not the result of any of 
the veteran's service-connected disabilities.  The examiners 
stated that the treating psychiatrist's opinion was purely 
speculative and not supported by the medical evidence.  

II.  Legal Analysis 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1310.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2003).

Where a veteran served for 90 days in active service, and 
hypertension and/or cardiovascular disease develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. § 1101, 11110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  In this regard, the Board finds 
particularly probative the recent opinion of VA internist and 
psychiatrist, who indicated that the veteran's bilateral 
hearing loss, tinnitus, and nervous disorder were not 
material and did not substantially impact or contribute to 
the veteran's cause of death from acute myocardial infarction 
due to coronary artery disease.  This opinion was based in 
part on a review of the terminal hospital records.  Those 
records show that the veteran presented with complaints of 
chest pain, vomiting, flatulence, his blood pressure was 
stable, he had a history of hypertension and coronary artery 
disease, and he experienced situational anxiety.  There is no 
indication that the veteran's course of treatment was altered 
due to his service-connected bilateral hearing loss, 
tinnitus, and nervous disorder in such a way to hasten death.  
Moreover, he was not shown to have been having excessive 
anxiety or depression at the time of admission to the private 
facility.  There is no competent evidence showing that the 
psychiatric disorder ever caused changes in his blood 
pressure.

The Board recognizes the statement received from the 
veteran's treating psychiatrist, which stated that, the 
severe anxiety and depression was a factor that exacerbated 
the hypertension that precipitated the veteran's death.  
However, the VA examiners pointed out that the veteran's 
hypertension was adequately controlled prior to and during 
the veteran's terminal hospitalization.  Thus, showing no 
evidence of exacerbation by a service-connected disability.  
The treating psychiatrist's opinion was found to be purely 
speculative and unsupported by the medical evidence.  The 
hospitalization records were negative for emotional factors 
or stressful circumstances preceding or precipitating the 
veteran's myocardial infarction.  Additionally, none of the 
veteran's service-connected disabilities were certified as an 
immediate or contributory cause of the veteran's death.

The Board appreciates the thorough and detailed arguments 
advanced by the appellant in this matter.  With all due 
regard for the contentions presented, we must be mindful that 
the ultimate factual determinations in this case are medical 
in nature, and that, in evaluating a claim, we must consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In the present case, we find that the opinion of VA 
physicians is grounded in a thorough review and analysis of 
the medical record, and is categorical in its conclusion.  In 
contrast, the opinion of the treating psychiatrist is 
speculative in nature, without supporting rationale for the 
conclusion, and no reference to the terminal hospital 
records, or the veteran's medical history.  The Board thus 
finds the opinion of VA physicians to be more probative in 
our decision.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected disabilities 
neither caused nor contributed substantially or materially to 
cause his death.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



